          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


STANLEY E. LANDERS, II,                     )
                                            )
              Plaintiff,                    )
                                            )
-vs-                                        )      Case No. CIV-21-102-F
                                            )
MARK BOWEN, et al.,                         )
                                            )
              Defendants.                   )

                                       ORDER

       Plaintiff, Stanley E. Landers, II, proceeding pro se, commenced this action
under 42 U.S.C. § 1983 alleging violations of his constitutional rights. The action
was referred to United States Magistrate Judge Shon T. Erwin for initial proceedings
in accordance with 28 U.S.C. § 636.
       On June 2, 2021, Magistrate Judge Erwin issued a Report and
Recommendation, recommending the action be dismissed without prejudice for
failure to pay the initial filing fee as ordered by the court. Magistrate Judge Erwin
advised plaintiff of his right to file an objection to the Report and Recommendation
on or before June 21, 2021 and further advised that failure to make a timely objection
waives the right to appellate review of the factual and legal issues decided in the
Report and Recommendation.
       To date, plaintiff has neither filed, nor sought an extension of time to file, an
objection. With no objection being filed, the court accepts, adopts and affirms the
Report and Recommendation in its entirety.
        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Shon T. Erwin on June 2, 2021 (doc. no. 14) is ACCEPTED,
ADOPTED and AFFIRMED.
        The above-entitled action is DISMISSED WITHOUT PREJUDICE
pursuant to Rule 41(b), Fed. R. Civ. P., for failure to pay the initial filing fee as
ordered by the court.
        IT IS SO ORDERED this 29th day of June, 2021.




21-0102p001.docx




                                         2
